Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2021 has been entered.


Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on February 16, 2021 have been entered and considered. Claims 1 and 5 – 23 are pending in this application. Claims 6 – 19 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, the examiner has withdrawn the 103 rejections over Maeda in view of Eguchi as detailed in the Office action dated November 20, 2020. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. US 2013/0026044 A1 (Yasuda) in view of Ishigaki et al. US 2012/0082941 A1 (Ishigaki) and further in view of view of Eguchi et al. JP 2004168929 A (Eguchi). English abstract and Machine translation of the Eguchi reference is herein. 

Considering claims 1 and 20, Yasuda teaches at [Abstract] a chemically amplified positive resist composition comprising an alkali-insoluble or substantially alkali-insoluble base polymer having an acid labile group-protected acidic functional group, an alkyl vinyl ether polymer, a photo acid generator, and a benzotriazole compound in a solvent. Said composition is used to form a film of 5-100 .mu.m thick, which can be briefly developed to form a pattern at a high sensitivity and a high degree of removal or dissolution to bottom. Further, Yasuda teaches at [0140] that he novolac resin of formula (20) may be synthesized by carrying out condensation reaction of a phenol having the following formula (21) with an aldehyde by a standard method. Furthermore, Yasuda teaches at [0028 and 0116] that in one preferred embodiment, the resist composition further contains (E) a dissolution inhibitor. The preferred dissolution inhibitor is a compound having a weight average molecular weight of 100 to 1,000 and containing two or more phenolic hydroxyl groups in the molecule wherein the hydrogen of the phenolic hydroxyl group is substituted by an acid labile group in an average proportion of 10 to 100 mol %. The compound has a Mw of 100 to 1,000, preferably 150 to 800. The dissolution inhibitor, which may be used alone or in admixture, is added in an amount of 0 to 50 parts. 
Yasuda does not specifically recognize that the composition further comprises an acrylic resin. However, Ishigaki teaches an organic passivation film having is formed by using a chemical amplification photosensitive resin composition comprising, as a base material, an acrylic resin having a molecular weight of 4,000 to 20,000 and containing 1 to 6 wt % of a photoacid generator as the material for the organic passivation film. Therefore, it would have been obvious to one of skill in the art before the effective filing 
Moreover, Yasuda in view of Ishigaki does specifically recognize that the acrylic resin is the result of polymerizing  (meth) acrylate monomer, not that the product formed from the photosensitive composition is a fiber. However, Eguchi teaches an acrylate copolymer used as raw material for photosensitive resin, fiber and optical materials [Abstract]. Further, Eguchi teaches at [0020] that specific examples of the (meth)acrylic group forming the copolymer include octyl(meth)acrylate, which is among Applicant’s preferred monomers. Therefore, it would have been obvious to one of skill in the art to select Eguchi’s (meth)acrylic monomer for Ishigaki’s acrylic resin when it is desire to form fibers out of the photosensitive composition. 

Considering claims 21 – 23, the rejection of claim 1 above is based on the embodiment wherein the resin is an acrylic resin as in (ii).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. US 2013/0026044 A1 (Yasuda) in view of Ishigaki et al. US 2012/0082941 A1 (Ishigaki) and further in view of view of Eguchi et al. JP 2004168929 A (Eguchi) and of DAN et al. WO-2015002483 A1 (DAN). US 2016/0179234 A1 (DAN) is used herein as English equivalent document, and English abstract and Machine translation of the Eguchi reference is used herein. 

Considering claim 5, Yasuda in view of Ishigaki and Eguchi is relied upon as set forth above in the rejection of claim 1. Further, said prior at does not recognize that the photosensitive fiber is of nano or micro diameter dimension. However, DAN teaches at [0137 - 0139] the formation of photosensitive micro/submicron fibers by electrospinning a photosensitive resin composition. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to electrospun Yasuda-Ishigaki-Eguchi’s photosensitive resin composition when it is desired to produce photosensitive fibers having diameter in the range micron/submicron.      

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on February 16, 2021 have been entered and considered. In view of amendment, the examiner has withdrawn the 103 rejections over Maeda in view of Eguchi as detailed in the Office action dated November 20, 2020. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant’s arguments filed on February 16, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786